Exhibit 10.3

 

EXECUTION COPY

 

SERVICING AGREEMENT

 

 

dated as of November 30, 2018

 

 

between

 

 

TRIPLE ROYALTY SUB LLC

 

 

and

 

 

THERAVANCE BIOPHARMA R&D, INC.

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

Page

 

ARTICLE I

RULES OF CONSTRUCTION AND DEFINED TERMS

 

 

 

Section 1.1

Defined Terms and Rules of Construction

1

 

 

 

ARTICLE II

SERVICING FEES AND EXPENSES

 

 

 

Section 2.1

Servicing Fee

2

Section 2.2

Servicer Expenses

2

ARTICLE III

SERVICING

 

 

 

Section 3.1

Designation and Duties of Servicer; Issuer as Replacement Servicer

2

Section 3.2

Rights of Servicer

8

Section 3.3

Responsibilities of Servicer

9

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.1

Representations and Warranties of Servicer

9

Section 4.2

Representations and Warranties of Issuer

11

ARTICLE V

INDEMNIFICATION

 

 

 

Section 5.1

Indemnification by Servicer

12

ARTICLE VI

MISCELLANEOUS

 

 

 

Section 6.1

Notices

12

Section 6.2

GOVERNING LAW

14

Section 6.3

Waiver of Jury Trial

14

Section 6.4

Counterparts

14

Section 6.5

Amendment

14

Section 6.6

Severability of Provisions

15

Section 6.7

Binding Effect; Assignability; Survival

15

Section 6.8

Acknowledgement and Agreement

16

Section 6.9

Cumulative Remedies

16

Section 6.10

Costs and Expenses

16

Section 6.11

No Proceedings

16

Section 6.12

Consent to Jurisdiction

16

 

i

--------------------------------------------------------------------------------



 

Section 6.13

Termination

18

Section 6.14

Limited Recourse

18

Section 6.15

Table of Contents and Headings

18

Section 6.16

Distribution Reports

18

 

 

 

Annex A

Rules of Construction and Defined Terms

 

 

ii

--------------------------------------------------------------------------------



 

SERVICING AGREEMENT

 

This SERVICING AGREEMENT, dated as of November 30, 2018 (this “Servicing
Agreement”), is entered into between Triple Royalty Sub LLC, a Delaware limited
liability company, as the issuer (the “Issuer”), and Theravance Biopharma
R&D, Inc. (“Theravance Biopharma R&D”), a Cayman Islands exempted company, as
the servicer (together with its permitted successors and assigns in such
capacity, the “Servicer”).

 

W I T N E S S E T H

 

WHEREAS, the Issuer is a party to the Sale and Contribution Agreement, dated as
of the Closing Date, by and among Theravance Biopharma R&D, as the transferor
(in such capacity, the “Transferor”), the Issuer, as the transferee (in such
capacity, the “Transferee”), and solely with respect to Articles V and IX and
Sections 6.7, 8.2, 8.3 and 8.4 thereof, Theravance Biopharma, Inc., a Cayman
Islands exempted company, pursuant to which the Transferor has sold and
contributed to the Transferee all of the Transferor’s right, title and interest
as a holder of the Issuer Class C Units, including the Issuer Class C Units and
any and all of the economic rights and governance, voting and other consensual
rights that may arise as a holder of the Issuer Class C Units under the TRC LLC
Agreement; provided, however, that the distribution of net cash payments to the
Issuer from Theravance Respiratory Company, LLC, a Delaware limited liability
company (“TRC LLC”), will commence with the payment related to the payment of
royalties by GSK to TRC LLC in the first fiscal quarter of 2019; and

 

WHEREAS, the Issuer desires that Theravance Biopharma R&D act as the Servicer
and monitor, manage and administer, on behalf of the Issuer, the Issuer’s rights
and obligations as a holder of the Issuer Class C Units in TRC LLC and the
collection of all of the Class C Distributions pursuant to the TRC LLC
Agreement, on the terms and conditions set forth in this Servicing Agreement;
and Theravance Biopharma R&D desires to perform such duties subject to the terms
and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto covenant and agree
as follows:

 

ARTICLE I
RULES OF CONSTRUCTION AND DEFINED TERMS

 

Section 1.1            Defined Terms and Rules of Construction.  Capitalized
terms used but not otherwise defined in this Servicing Agreement shall have the
respective meanings given to such terms in Annex A attached hereto, which is
hereby incorporated by reference herein.  The rules of construction set forth in
Annex A attached hereto shall apply to this Servicing Agreement and are hereby
incorporated by reference herein.  Not all terms defined in Annex A are used in
this Servicing Agreement.

 

--------------------------------------------------------------------------------



 

ARTICLE II
SERVICING FEES AND EXPENSES

 

Section 2.1            Servicing Fee.  The fee to be paid for the Servicer’s
performance of the services to be performed under this Servicing Agreement
(“Servicing Fee”) is equal to $25,000 per calendar quarter, payable out of the
Available Collections Amount in accordance with the terms of the Indenture,
which the Servicer and the Issuer agree is fair consideration for the services
to be performed under this Servicing Agreement as agreed at arm’s length by the
Servicer and the Issuer.  On each Payment Date, pursuant to Section 3.6 of the
Indenture, the Issuer shall pay to the Servicer the Servicing Fee for the
performance by the Servicer of the services to be performed under this Servicing
Agreement; provided, that any Servicing Fee payable on any Payment Date
following less than a full quarter shall be payable on a pro rata basis.

 

Section 2.2            Servicer Expenses.  On each Payment Date, the Issuer
shall, in addition to the payment of the Servicing Fee pursuant to Section 2.1,
reimburse the Servicer for any reasonable and documented out-of-pocket costs and
expenses that are incurred by the Servicer in the performance of its servicing
obligations, which shall constitute Administrative Expenses under the
Transaction Documents and shall be paid to the Servicer or third parties
pursuant to Section 3.6 of the Indenture following presentation by the Servicer
to the Calculation Agent (with copies to the Trustee) of documentation
supporting the incurrence and amount of such expenses.

 

ARTICLE III
SERVICING

 

Section 3.1            Designation and Duties of Servicer; Issuer as Replacement
Servicer.

 

(a)           The Issuer hereby designates Theravance Biopharma R&D as initial
Servicer, and Theravance Biopharma R&D hereby agrees to perform the duties and
obligations of the Servicer on the terms and conditions of this Servicing
Agreement.

 

(b)           The Issuer hereby appoints the Servicer, from time to time
designated pursuant to this Section 3.1, as agent to monitor, manage and
administer, on behalf of the Issuer, the Issuer’s rights and obligations as a
holder of the Issuer Class C Units in TRC LLC and the collection of all of the
Class C Distributions pursuant to the TRC LLC Agreement, the enforcement of the
Issuer’s rights and interests in the Issuer’s rights and obligations under the
TRC LLC Agreement, and the exercise of the authority granted by the Issuer to
the Servicer pursuant to Section 3.2.

 

(c)           The Issuer (for so long as the Notes are Outstanding, only with
the consent of the Trustee, who shall consent only upon the Direction of the
Controlling Party) or the Trustee (who shall act only upon the Direction of the
Controlling Party) shall, at any time upon the occurrence of a Servicer
Termination Event, designate the Issuer as replacement Servicer and the Issuer
shall assume the role of Servicer; provided, that the Issuer shall be permitted
to hire employees, including employees of the initial Servicer to perform the
duties and obligations of

 

2

--------------------------------------------------------------------------------



 

the Servicer in accordance with this Servicing Agreement.  A “Servicer
Termination Event” shall mean any one of the following events:

 

(i)            Theravance Biopharma R&D resigns as Servicer in accordance with
the terms of this Servicing Agreement;

 

(ii)           the Servicer fails to pay any amount when due under this
Servicing Agreement and such failure continues unremedied for five Business
Days;

 

(iii)          the Servicer fails to deliver the Distribution Report and the
other required accompanying materials with respect to any Payment Date in
accordance with the provisions of this Servicing Agreement within five Business
Days of the date such Distribution Report and the other required accompanying
materials are required to be delivered under this Servicing Agreement; provided,
however, that the Servicer shall have received in a timely manner any
Calculation Report (unless the failure to receive such Calculation Report was
due to the breach by the Servicer of Section 3.1(f)(iv));

 

(iv)          the Servicer fails to carry out its obligations under
Section 3.1(f)(ii) that shall have or reasonably be expected to have a material
adverse effect on the Noteholders;

 

(v)           the Servicer fails to carry out its obligations under
Section 3.1(f)(vi) or Section 3.1(f)(vii);

 

(vi)          the Servicer fails to observe or perform in any material respect
any of the covenants or agreements on the part of the Servicer contained in this
Servicing Agreement (other than any for which provision is made in clauses
(i) through (v) above) and such failure continues unremedied for a period of
thirty (30) days after the date on which written notice of such failure
requiring the same to be remedied shall have been given to the Servicer by the
Trustee, and such failure continues to materially adversely affect the
Noteholders for such period;

 

(vii)         (A) an admission in writing by the Servicer of its inability to
pay its debts generally or a general assignment by the Servicer for the benefit
of creditors, (B) the filing of any petition or answer by the Servicer seeking
to adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief or composition of the Servicer or its debts under any Applicable Law
relating to bankruptcy, insolvency, receivership, winding-up, liquidation,
reorganization, examination, relief of debtors or other similar Applicable Law
now or hereafter in effect, or seeking, consenting to or acquiescing in the
entry of an order for relief in any case under any such Applicable Law, or the
appointment of or taking possession by a receiver, trustee, custodian,
liquidator, examiner, assignee, sequestrator or other similar official for the
Servicer or for any substantial part of its property, or (C) corporate or other
action taken by the Servicer to authorize any of the actions set forth in clause
(A) or clause (B) above;

 

(viii)        without the consent or acquiescence of the Servicer, the entering
of an order for relief or approving a petition for relief or reorganization or
any other petition

 

3

--------------------------------------------------------------------------------



 

seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or other similar relief under any present or future bankruptcy,
insolvency or similar Applicable Law, or the filing of any such petition against
the Servicer, or, without the consent or acquiescence of the Servicer, the
entering of an order appointing a trustee, custodian, receiver or liquidator of
the Servicer or of all or any substantial part of the property of the Servicer,
in each case where such petition or order shall remain unstayed or shall not
have been stayed or dismissed within 90 days from entry thereof;

 

(ix)          the Servicer’s business activities are terminated by any
Governmental Authority;

 

(x)           a material adverse change occurs in the financial condition or
operations of the Servicer that is a Material Adverse Change with respect to the
ability of the Servicer to perform its obligations under this Servicing
Agreement; provided, that the transfer or disposition of Theravance Biopharma
Ireland Limited from Theravance Biopharma R&D to Theravance Biopharma or any
direct or indirect wholly-owned subsidiary of Theravance Biopharma shall not
constitute a material adverse change in the financial condition or operations of
the Servicer that is a Material Adverse Change with respect to the ability of
the Servicer to perform its obligations under this Servicing Agreement;

 

(xi)          an Event of Default has occurred, other than an Event of Default
solely caused by the Trustee, the Calculation Agent, the Paying Agent, the
Transfer Agent or the Registrar failing to perform any of its respective
obligations under any Transaction Document; or

 

(xii)         so long as Theravance Biopharma R&D is the Servicer, Theravance
Biopharma or Theravance Biopharma R&D sells, contributes, assigns, transfers or
conveys any of the Capital Securities in Theravance Biopharma R&D or the Issuer,
as applicable, to another Person or Persons that are not wholly-owned by
Theravance Biopharma; provided, that it will not be a Servicer Termination Event
if all of the Capital Securities in the Issuer are owned by a Person who
succeeds to all or substantially all of the assets of Theravance Biopharma
whether by merger, sale of stock, sale of assets or other similar transaction.

 

(d)           If the Issuer is designated as the replacement Servicer,
Theravance Biopharma R&D shall deliver to the Issuer, and Theravance Biopharma
R&D shall segregate and hold in trust for the Issuer, all records that evidence
or relate to the servicing of the Issuer’s rights and obligations under the TRC
LLC Agreement.  Theravance Biopharma R&D shall indemnify the Issuer for the
reasonable fees incurred in connection with the performance of the services
specified in this Servicing Agreement, in each case solely to the extent in
excess of the Servicing Fee.

 

(e)           On and after the Closing Date, the Servicer shall perform the
following cash management duties:

 

4

--------------------------------------------------------------------------------



 

(i)            direct Innoviva to cause TRC LLC to deposit into the Collection
Account the Class C Distributions;

 

(ii)           establish and maintain in the name and on behalf of the Issuer
with the Trustee pursuant to Section 3.1 of the Indenture, subject to the Liens
established under the Indenture, (i) the Collection Account and (ii) any
additional accounts the establishment of which is set forth in a Resolution
delivered by the Issuer to the Servicer and the Trustee, in each case at such
time as is set forth in Section 3.1 of the Indenture or in such Resolution;
provided, that each Account shall be established and maintained as an Eligible
Account so as to create, perfect and establish the priority of the Liens
established under the Indenture in such Account and all cash, Eligible
Investments and other property from time to time deposited therein and otherwise
to effectuate the Liens under the Indenture;

 

(iii)          if at any time any Class C Distribution is deposited into any
account under the control of the Servicer other than the Collection Account, the
Servicer shall withdraw such funds within two (2) Business Days and deposit them
into the Collection Account; and

 

(iv)          if at any time any amount is deposited into the Collection Account
in error, the Servicer shall withdraw such funds within two (2) Business Days.

 

(f)            The Servicer shall monitor, manage and administer on behalf of
the Issuer the Issuer’s rights and obligations under the Indenture, including:

 

(i)            prepare the Distribution Reports described in Section 2.13(a) of
the Indenture as and when required by the Indenture and the analysis of
Collection Account activity described in Section 2.13(b) of the Indenture, using
the Calculation Report provided by the Calculation Agent pursuant to
Section 3.4(b) of the Indenture, and, not later than 3:00 p.m., New York City
time, on the Business Day immediately preceding each Payment Date, make copies
of such Distribution Reports and analysis available to the Issuer and to the
Trustee (by electronic mail or through a secure password-protected website) for
distribution only to Noteholders and Beneficial Holders that have executed and
delivered to the Registrar a Confidentiality Agreement that includes the
certification that they are not Restricted Parties; provided, however, that the
Servicer’s obligations under this Section 3.1(f)(i) shall be subject to the
condition precedent that the Servicer shall have received in a timely manner
such Calculation Report (unless the failure to receive such Calculation Report
was due to the breach by the Servicer of Section 3.1(f)(iv));

 

(ii)           accept all reports, Notices, requests, demands, certificates,
financial statements or other instruments, information and other materials
provided to the Servicer pursuant to Section 5.3 of the Indenture and, subject
to applicable confidentiality obligations, to the extent not otherwise provided
by the Issuer, provide to the Trustee summaries and/or copies of such reports,
Notices, requests, demands, certificates, financial statements or other
instruments, information and other materials for inclusion with the Distribution
Reports;

 

5

--------------------------------------------------------------------------------



 

(iii)          provide the investment directions to the Trustee contemplated by
Section 3.2 of the Indenture and advise the Trustee in writing of any depositary
institution or trust company described in the proviso to the definition of
Eligible Investments;

 

(iv)          provide the Calculation Agent with the amount on deposit in the
Collection Account on each Calculation Date and the calculation of the amount of
Administrative Expenses and Taxes owed by the Issuer, if any, to be made on any
Payment Date (or any other date), together with supporting documentation used in
determining such Administrative Expenses and Taxes owed by the Issuer, as
applicable;

 

(v)           on behalf of the Issuer, in accordance with Section 5.2(v) of the
Indenture, during any period in which Theravance Biopharma, Theravance Biopharma
R&D or the Issuer is not subject to Section 13 or 15(d) of the Exchange Act,
make available to any Noteholder or Beneficial Holder in connection with any
sale of any or all of its Notes and any prospective purchaser of such Notes from
such Noteholder or Beneficial Holder the information required by
Rule 144A(d)(4) under the Securities Act, to the extent in the possession of the
Servicer; provided, that such Noteholder, Beneficial Holder or prospective
purchaser, as applicable, has executed a Confidentiality Agreement that includes
a certification that such Noteholder, Beneficial Holder or prospective
purchaser, as applicable, is not a Restricted Party;

 

(vi)          upon receipt of a Confidentiality Agreement from the Registrar
pursuant to Section 2.11(k) of the Indenture that includes the certification
from the proposed transferee named therein that they are not Restricted Parties,
promptly (but in no event later than three (3) Business Days thereafter) send to
the proposed transferee a copy of any offering material used in respect of any
issuance of Subordinated Notes or Refinancing Notes, which shall not be updated,
on behalf of the potential selling Noteholder;

 

(vii)         subject to applicable confidentiality obligations, upon written
request, furnish to each requesting Beneficial Holder that has executed and
delivered to the Registrar a Confidentiality Agreement that includes the
certification that it is not a Restricted Party, at the cost and expense of such
requesting Beneficial Holder, promptly upon receipt thereof, duplicates or
copies of all reports, Notices, requests, demands, certificates, financial
statements and other instruments furnished to the Servicer under this Servicing
Agreement;

 

(viii)        exercise the Issuer’s rights and perform the Issuer’s obligations
(other than payment obligations) under the other Transaction Documents,
including the Issuer’s obligation to comply with Section 5.2(y) of the
Indenture; and

 

(ix)          take such other actions as shall be reasonably necessary or
appropriate to perform the foregoing duties.

 

6

--------------------------------------------------------------------------------



 

(g)           The Servicer shall monitor, manage and administer on behalf of the
Issuer the Issuer’s rights and obligations as a holder of the Issuer Class C
Units in TRC LLC under the TRC LLC Agreement, including:

 

(i)            monitoring the timing and amount of the payments distributed or
paid to the Issuer by TRC LLC pursuant to the TRC LLC Agreement;

 

(ii)           monitoring the performance by TRC LLC of its other obligations
under the TRC LLC Agreement;

 

(iii)          monitoring the performance by Innoviva, as manager of TRC LLC, of
its rights and obligations under the TRC LLC Agreement, including the obligation
of Innoviva to cause TRC LLC to deposit into the Collection Account the Class C
Distributions; and

 

(iv)          ensuring that the Issuer enforces the TRC LLC Agreement and its
rights under the TRC LLC Agreement, to the extent that the failure to do so
would be reasonably expected to have a direct or indirect material and adverse
effect on Theravance Biopharma’s or its permitted transferees’, successors’ and
permitted assigns’ (as applicable), including Theravance Biopharma R&D’s and the
Issuer’s rights or obligations under the TRC LLC Agreement to the extent
relating to the Issuer Class C Units.

 

(h)           The Servicer shall monitor, manage and administer on behalf of the
Issuer the Issuer’s rights and obligations relating to the transactions
contemplated by any Transaction Document, the Transferred Assets or the TRC LLC
Agreement, including:

 

(i)            subject to applicable confidentiality obligations, promptly (but
in no event more than five (5) Business Days) after receipt by the Servicer of
notice of any action, suit, claim, demand, dispute, investigation, arbitration
or other proceeding (commenced or threatened) relating to the transactions
contemplated by any Transaction Document, the Transferred Assets or the TRC LLC
Agreement or any default or termination by Innoviva under the TRC LLC Agreement,
the Servicer shall (A) inform the Issuer in writing of the receipt of such
notice and the substance thereof and (B) if such notice is in writing, furnish
the Issuer with a copy of such notice and any related materials with respect
thereto;

 

(ii)           the Servicer shall keep and maintain, or cause to be kept and
maintained, at all times full and accurate books and records adequate to reflect
accurately all financial information it has received, and all amounts paid or
received under the TRC LLC Agreement, with respect to the Class C Distributions;

 

(iii)          subject to applicable confidentiality obligations, promptly (but
in no event more than five (5) Business Days) following receipt by the Servicer
of any written notice, certificate, offer, proposal, correspondence, report or
other communication relating to the TRC LLC Agreement or the Transferred Assets,
the Servicer shall (A) inform the Issuer in writing of such receipt and
(B) furnish the Issuer with a copy of such notice, certificate, offer, proposal,
correspondence, report or other communication;

 

7

--------------------------------------------------------------------------------



 

(iv)          the Servicer shall provide the Issuer with written notice as
promptly as practicable (and in any event within five (5) Business Days) after
becoming aware of any of the following:  (A) the occurrence of a bankruptcy
event in respect of the Servicer; (B) subject to applicable confidentiality
obligations, any breach or default by the Servicer of or under any covenant,
agreement or other provision of any Transaction Document to which it is party;
(C) subject to applicable confidentiality obligations, any representation or
warranty made by the Servicer in any of the Transaction Documents or in any
certificate delivered to the Issuer pursuant to the Sale and Contribution
Agreement shall prove to be untrue or inaccurate in any material respect on the
date as of which made; or (D) subject to applicable confidentiality obligations,
any change, effect, event, occurrence, state of facts, development or condition
that would be a Material Adverse Change; and

 

(v)           subject to applicable confidentiality restrictions and Applicable
Laws relating to securities matters, the Servicer shall make available such
other information as the Issuer may, from time to time, reasonably request with
respect to (A) the Transferred Assets or (B) the condition or operations,
financial or otherwise, of the Servicer that are reasonably likely to impact or
affect the performance of the Servicer’s obligations hereunder or the Servicer’s
compliance with the terms, provisions and conditions of the Sale and
Contribution Agreement.

 

(i)            After the occurrence of any Servicer Termination Event, (x) if
such event is capable of being cured, within thirty (30) days of failure to so
cure or waive such event, or (y) if such event is not capable of being cured, as
soon as possible after (and in any event within five (5) Business Days of) the
occurrence thereof, the Servicer shall furnish to the Trustee a statement of an
officer of the Servicer setting forth the details of such Servicer Termination
Event and the action that the Servicer has taken and proposes to take with
respect thereto.

 

Section 3.2            Rights of Servicer.

 

(a)           The Issuer hereby authorizes the Servicer or its designees to take
any and all steps in the Issuer’s name necessary or desirable, in its
determination, to collect all amounts due under or in respect of any and all of
the Transferred Assets, including endorsing the name of the Issuer on checks and
other instruments representing the Class C Distributions and, to the extent that
it is permitted and necessary to do so in the Issuer’s name, enforcing the
provisions of the TRC LLC Agreement that concern payment and/or enforcement of
rights to payment.

 

(b)           The Issuer hereby grants to the Servicer an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of the Issuer all steps necessary or advisable to endorse, negotiate or
otherwise realize on any instrument or writing or other right of any kind held
or transmitted by the Issuer, or transmitted or received by the Issuer, in
connection with any of the Transferred Assets.

 

8

--------------------------------------------------------------------------------



 

Section 3.3            Responsibilities of Servicer.  Anything herein to the
contrary notwithstanding:

 

(a)           the Servicer shall perform its obligations hereunder, and the
exercise by the Issuer or its designee of its rights hereunder shall not relieve
the Servicer from such obligations;

 

(b)           the Servicer shall not have any obligation or liability to TRC LLC
or Innoviva or any other Person other than the Issuer and, except as expressly
provided for hereunder, with respect to any of the Issuer’s rights and
obligations under the TRC LLC Agreement or any related agreements, nor shall the
Servicer be obligated to perform any of the obligations of any of them
thereunder;

 

(c)           the Servicer agrees to be bound by the provisions of the Sale and
Contribution Agreement to the extent it receives Confidential Information
pursuant to this Servicing Agreement or any other Transaction Document;

 

(d)           the Servicer shall perform its obligations under this Servicing
Agreement in accordance with its reasonable and prudent servicing procedures for
servicing assets comparable to the Issuer’s rights and obligations under the TRC
LLC Agreement for its own account or for others and in any event with such care
as a reasonably prudent servicer would use to service and administer the
Issuer’s rights and obligations under the TRC LLC Agreement and not in violation
of the Issuer’s obligations under the Transaction Documents; provided, however,
the Servicer shall not be obligated to use separate servicing procedures,
offices, employees or accounts for servicing the Issuer’s rights and obligations
under the TRC LLC Agreement from the procedures, offices, employees and accounts
used by the Servicer in connection with servicing other assets comparable to the
Issuer’s rights and obligations under the TRC LLC Agreement; and

 

(e)           the Servicer and any member, director, officer, employee or agent
of the Servicer may rely in good faith on any document of any kind prima facie
properly executed and submitted by the appropriate Person respecting any matters
arising under the Transaction Documents.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.1            Representations and Warranties of Servicer.  The Servicer
hereby represents and warrants to the Issuer as of the date hereof as follows:

 

(a)           Organization.  The Servicer has been duly incorporated with
limited liability and is validly existing and in good standing under the laws of
the Cayman Islands and has all power and authority, and all licenses, permits,
franchises, authorizations, consents and approvals of all Governmental
Authorities, required to own its property and conduct its business as now
conducted and to exercise its rights and to perform its obligations under this
Servicing Agreement.  The Servicer is duly qualified to transact business and is
in good standing in every jurisdiction in which such qualification or good
standing is required by Applicable Law (except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect).

 

9

--------------------------------------------------------------------------------



 

(b)           No Conflicts.  None of the execution and delivery by the Servicer
of any of the Transaction Documents to which the Servicer is party, the
performance by the Servicer of the obligations contemplated hereby or thereby or
the consummation of the transactions contemplated hereby or thereby will:
(i) contravene, conflict with, result in a breach, violation, cancellation or
termination of, constitute a default (with or without notice or lapse of time,
or both) under, require prepayment under, give any Person the right to exercise
any remedy or obtain any additional rights under, or accelerate the maturity or
performance of or payment under, in any respect, (A) any Applicable Law or any
judgment, order, writ, decree, permit or license of any Governmental Authority
to or by which the Servicer or any of its assets or properties may be subject or
bound, except where such violation would not have a Material Adverse Effect,
(B) any contract, agreement, indenture, lease, license, deed, binding obligation
or instrument to which the Servicer is a party or by which the Servicer or any
of its assets or properties is bound, except where such violation would not have
a Material Adverse Effect or (C) the memorandum and articles of association of
the Servicer; (ii) give rise to any additional right of termination,
cancellation or acceleration of any right or obligation of the Servicer, except
where such additional right of termination, cancellation or acceleration would
not have a Material Adverse Effect; or (iii) except as provided in any of the
Transaction Documents to which it is party, result in or require the creation or
imposition of any Lien by the Servicer on any assets or properties of the
Servicer and the Servicer’s rights thereunder.

 

(c)           Authorization.  The Servicer has all power and authority to
execute and deliver, and perform its obligations under, the Transaction
Documents to which it is party and to consummate the transactions contemplated
hereby and thereby.  The execution and delivery of each of the Transaction
Documents to which the Servicer is party and the performance by the Servicer of
its obligations hereunder and thereunder have been duly authorized by the
Servicer.  Each of the Transaction Documents to which the Servicer is party has
been duly executed and delivered by the Servicer.  Each of the Transaction
Documents to which the Servicer is party constitutes the legal, valid and
binding obligation of the Servicer, enforceable against the Servicer in
accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar Applicable Laws affecting
creditors’ rights generally, general equitable principles and principles of
public policy.

 

(d)           Governmental and Third Party Authorizations.  The execution and
delivery by the Servicer of the Transaction Documents to which the Servicer is
party, the performance by the Servicer of its obligations hereunder and
thereunder and the consummation of any of the transactions contemplated
hereunder and thereunder do not require any consent, approval, license, order,
authorization or declaration from, notice to, action or registration by or
filing with any Governmental Authority, except for the filing of a Current
Report on Form 8-K with the SEC, the filing of UCC financing statements and
those previously obtained.

 

(e)           Investment Company Status.  Assuming the accuracy of the
representations and warranties of the initial purchasers of the Original Notes
in the Note Purchase Agreements and compliance by the initial purchasers of the
Original Notes and any subsequent purchaser of the Original Notes with the
requirements set forth in the Indenture, the Servicer is not, and, after giving
effect to the use of proceeds as contemplated by the applicable Transaction
Documents, would not be, required to register as an investment company under the
Investment Company Act.

 

10

--------------------------------------------------------------------------------



 

(f)            No Litigation.  There is no action, suit, arbitration proceeding,
claim, demand, citation, summons, subpoena, other proceeding or, to the
knowledge of the Servicer, investigation  pending or, to the knowledge of the
Servicer, threatened that challenges or seeks to prevent or delay the
consummation of the transactions contemplated by the Transaction Documents to
which the Servicer is party.

 

Section 4.2            Representations and Warranties of Issuer.  The Issuer
hereby represents and warrants to the Servicer as of the date hereof as follows:

 

(a)           Organization.  The Issuer is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware and has all power and authority, and all licenses, permits, franchises,
authorizations, consents and approvals of all Governmental Authorities, required
to own its property and conduct its business as now conducted and to exercise
its rights and to perform its obligations under the TRC LLC Agreement.  The
Issuer is duly qualified to transact business and is in good standing in every
jurisdiction in which such qualification or good standing is required by
Applicable Law (except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect).

 

(b)           No Conflicts.  None of the execution and delivery by the Issuer of
any of the Transaction Documents to which the Issuer is party, the performance
by the Issuer of the obligations contemplated hereby or thereby or the
consummation of the transactions contemplated hereby or thereby will
(i) contravene, conflict with, result in a breach, violation, cancellation or
termination of, constitute a default (with or without notice or lapse of time,
or both) under, require prepayment under, give any Person the right to exercise
any remedy or obtain any additional rights under, or accelerate the maturity or
performance of or payment under, in any respect, (A) any Applicable Law or any
judgment, order, writ, decree, permit or license of any Governmental Authority
to or by which the Issuer or any of its assets or properties may be subject or
bound, except where such violation would not have a Material Adverse Effect,
(B) any contract, agreement, indenture, lease, license, deed, binding obligation
or instrument to which the Issuer is a party or by which the Issuer or any of
its assets or properties is bound, except where such violation would not have a
Material Adverse Effect or (C) any of the organizational documents of the
Issuer; or (ii) give rise to any additional right of termination, cancellation
or acceleration of any right or obligation of the Issuer, except where such
additional right of termination, cancellation or acceleration would not have a
Material Adverse Effect.

 

(c)           Authorization. The Issuer has all power and authority to execute
and deliver, and perform its obligations under, the Transaction Documents to
which the Issuer is party and to consummate the transactions contemplated hereby
and thereby.  The execution and delivery of each of the Transaction Documents to
which the Issuer is party and the performance by the Issuer of its obligations
hereunder and thereunder have been duly authorized by the Issuer.  Each of the
Transaction Documents to which the Issuer is party has been duly executed and
delivered by the Issuer.  Each of the Transaction Documents to which the Issuer
is party constitutes the legal, valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its respective terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or similar
Applicable Laws affecting creditors’ rights generally, general equitable
principles and principles of public policy.

 

11

--------------------------------------------------------------------------------



 

(d)           Governmental and Third Party Authorizations.  The execution and
delivery by the Issuer of the Transaction Documents to which the Issuer is
party, the performance by the Issuer of its obligations hereunder and thereunder
and the consummation of any of the transactions contemplated hereunder and
thereunder do not require any consent, approval, license, order, authorization
or declaration from, notice to, action or registration by or filing with any
Governmental Authority, except for the filing of UCC financing statements and
those previously obtained.

 

(e)           No Litigation.  There is no action, suit, arbitration proceeding,
claim, demand, citation, summons, subpoena, other proceeding or, to the
knowledge of the Issuer, investigation pending or, to the knowledge of the
Issuer, threatened that challenges or seeks to prevent or delay the consummation
of the transactions contemplated by the Transaction Documents to which the
Issuer is a party.

 

ARTICLE V
INDEMNIFICATION

 

Section 5.1            Indemnification by Servicer.  Without limiting any other
rights that the Issuer may have hereunder or under Applicable Law, the Servicer
hereby agrees to indemnify each Transferee Indemnified Party from and against
any and all Losses (including attorneys’ fees) awarded against or incurred by
any of them arising out of or as a result of the failure of the Servicer to
perform its obligations under this Servicing Agreement, excluding, however,
(a) Losses to the extent resulting from bad faith, gross negligence or willful
misconduct on the part of any Transferee Indemnified Party, (b) any Tax based
upon or measured by net income or gross receipts, (c) normal and customary
expenses incurred in the ordinary course of business in the administration of
this Servicing Agreement, (d) where such failure of the Servicer results from
the failure of any Person other than the Servicer to perform any of its
obligations under any of the Transaction Documents or (e) Losses resulting from
the Servicer’s acts or omissions based upon written instructions from any other
Person.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1            Notices.  All Notices shall be in writing and shall be
effective (a) upon receipt when sent through the mails, registered or certified
mail, return receipt requested, postage prepaid, with such receipt to be
effective the date of delivery indicated on the return receipt, (b) upon receipt
when sent by an overnight courier, (c) on the date personally delivered to an
authorized officer of the party to which sent, (d) on the date transmitted by
facsimile or other electronic transmission with a confirmation of receipt or
(e) in the case of any report that is of a routine nature, on the date sent by
first class mail or overnight courier or transmitted by facsimile or other
electronic transmission, in all cases, with a copy emailed to the recipient at
the applicable address, addressed to the recipient as follows:

 

12

--------------------------------------------------------------------------------



 

if to the Issuer, to:

Triple Royalty Sub LLC
c/o Theravance Biopharma US, Inc.
901 Gateway Boulevard
South San Francisco, CA 94080
Attention:  Brett A. Grimaud, Vice President and Assistant Secretary

Telephone: (650) 808-3785

Facsimile: (650) 808-6095

Email: BGrimaud@theravance.com

 

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:  Andrew M. Faulkner

Telephone: (212) 735-2853
Facsimile: (917) 777-2853
E-Mail:  andrew.faulkner@skadden.com

 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Ave

Palo Alto, CA 94301

Attention:  Amr Razzak

Telephone: (650) 470-4533

Facsimile: (650) 798-6504

E-Mail:  amr.razzak@skadden.com

 

if to the Servicer, to:

Theravance Biopharma R&D, Inc.
c/o Theravance Biopharma US, Inc.
901 Gateway Boulevard
South San Francisco, CA 94080
Attention:  Brett A. Grimaud, Assistant Secretary, Vice President & Assistant
General Counsel

Telephone: (650) 808-3785

Facsimile: (650) 808-6095

Email: BGrimaud@theravance.com

 

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention:  Andrew M. Faulkner

Telephone: (212) 735-2853
Facsimile: (917) 777-2853
E-Mail:  andrew.faulkner@skadden.com

 

13

--------------------------------------------------------------------------------



 

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Ave

Palo Alto, CA 94301

Attention:  Amr Razzak

Telephone: (650) 470-4533

Facsimile: (650) 798-6504

E-Mail:  amr.razzak@skadden.com

 

Each party hereto may, by notice given in accordance herewith to the other party
hereto, designate any further or different address to which subsequent Notices
shall be sent.

 

Section 6.2            GOVERNING LAW.  THIS SERVICING AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO
CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 6.3            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SERVICING AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY HERETO
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SERVICING AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.3.

 

Section 6.4            Counterparts.  This Servicing Agreement may be executed
in any number of counterparts, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.  Any counterpart may be executed by facsimile or other
electronic transmission, and such facsimile or other electronic transmission
shall be deemed an original.

 

Section 6.5            Amendment.

 

(a)           The provisions of this Servicing Agreement may from time to time
be amended, modified, supplemented, restated or waived, if such amendment,
modification, supplement, restatement or waiver is in writing and consented to
by each of the parties hereto; provided, that unless (i) the amendment or other
modification is solely for purposes of correcting a technical error,
inconsistency or ambiguity, adding to the covenants or agreements to be

 

14

--------------------------------------------------------------------------------



 

observed by the Issuer for the benefit of the Noteholders, or complying with the
requirements of the SEC or any other regulatory body or any Applicable Law or
(ii) the amendment or the modification does not adversely affect the interests
of the Noteholders in any material respect as confirmed in an Officer’s
Certificate of the Issuer, the Issuer shall provide at least ten (10) Business
Days’ prior written notice of the amendment or the modification to the
Noteholders and the amendment or the modification shall not be effective if the
Controlling Party notifies the Issuer within such ten (10) Business Day period
that it would be materially adversely affected by the amendment or the
modification and does not consent to the amendment or the modification.  The
Noteholders shall be third party beneficiaries of this Servicing Agreement for
purposes of this provision.

 

(b)           No failure or delay on the part of the Issuer, the Servicer or any
Person specified in Section 6.8 in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Issuer or
the Servicer in any case shall entitle it to any notice or demand in similar or
other circumstances.  No waiver or approval by the Issuer under this Servicing
Agreement shall, except as may otherwise be stated in such waiver or approval,
be applicable to subsequent transactions.  No waiver or approval under this
Servicing Agreement shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.

 

(c)           The Transaction Documents contain a final and complete integration
of all prior expressions by the parties hereto and thereto with respect to the
subject matter hereof and thereof and shall constitute the entire agreement
among the parties hereto and thereto with respect to the subject matter hereof
and thereof, superseding all prior oral or written understandings.

 

Section 6.6            Severability of Provisions.  If any one or more of the
covenants, agreements, provisions or terms of this Servicing Agreement shall be
for any reason whatsoever held invalid, then such covenants, agreements,
provisions or terms shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Servicing Agreement and shall in no way
affect the validity or enforceability of the other covenants, agreements,
provisions or terms of this Servicing Agreement.

 

Section 6.7            Binding Effect; Assignability; Survival.  This Servicing
Agreement shall be binding upon and inure to the benefit of the Issuer, the
Servicer, the Trustee and their respective successors and permitted assigns. 
Neither the Servicer nor the Issuer may assign any of its rights hereunder or
any interest herein without the prior written consent of the other party and, so
long as the Notes are Outstanding, the Trustee, except as otherwise herein
specifically provided; provided, however, that a Change of Control shall not by
itself be deemed an assignment for purposes of this Section 6.7.  This Servicing
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until, with respect to the various parties, terminated pursuant to
Section 6.13.  Section 5.1, Section 6.2, Section 6.3, Section 6.9, Section 6.10,
Section 6.11, Section 6.12 and Section 6.14 shall be continuing and shall
survive any termination of this Servicing Agreement.

 

15

--------------------------------------------------------------------------------



 

Section 6.8            Acknowledgement and Agreement.  The Servicer expressly
acknowledges and agrees that all of the Issuer’s right, title and interest in,
to and under this Servicing Agreement shall be pledged and assigned to the
Trustee as collateral by the Issuer pursuant to the Indenture, and the Servicer
consents to such pledge and assignment.  Each of the parties hereto acknowledges
and agrees that the Trustee, acting on behalf of the Noteholders, is a third
party beneficiary of the rights of the Issuer arising hereunder that have been
assigned and pledged to the Trustee under the Indenture, which rights may be
enforced by the Trustee only so long as an Event of Default has occurred and is
continuing and the Trustee is exercising remedies under the Indenture, in each
case (if required thereunder) at the Direction of the Controlling Party.  In all
other cases, the Issuer shall have the right to give and withhold consents and
exercise or refrain from exercising rights and remedies hereunder.  The Trustee
and the Calculation Agent shall also be third party beneficiaries of this
Servicing Agreement in order to permit such Persons to exercise such other
rights as are granted to such Persons hereunder.

 

Section 6.9            Cumulative Remedies.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by Applicable Law. 
Without limiting the foregoing, the Servicer hereby authorizes the Issuer, at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to offset any amounts payable by the Issuer to, or for the account of, the
Servicer against any obligations of the Servicer to the Issuer arising in
connection with the Transaction Documents (including amounts payable pursuant to
Section 5.1) that are then due and payable.

 

Section 6.10          Costs and Expenses.  In addition to the obligations of the
Servicer under Article V, the Servicer agrees to pay to the Issuer on demand all
reasonable costs and expenses incurred by the Issuer in connection with the
enforcement of this Servicing Agreement against the Servicer, but not in
connection with any enforcement against any other Person.

 

Section 6.11          No Proceedings.  The Servicer hereby agrees that it shall
not institute against the Issuer, or join any Person in instituting against the
Issuer, any insolvency or similar proceeding (namely, any Involuntary
Bankruptcy) until one year and one day after the date on which the Notes have
been paid in full.

 

Section 6.12          Consent to Jurisdiction.

 

(a)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Servicing Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law.

 

16

--------------------------------------------------------------------------------



 

(b)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Servicing Agreement in
any court referred to in Section 6.12(a).  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c)           Each of the parties hereto irrevocably consents to service of
process in the manner provided for notices in Section 6.1.  Nothing in this
Servicing Agreement will affect the right of any party hereto to serve process
in any other manner permitted by Applicable Law.  Each of the parties hereto
waives personal service of any summons, complaint or other process, which may be
made by any other means permitted by New York law.

 

(d)           If, for the purpose of obtaining a judgment or order in any court,
it is necessary to convert a sum due hereunder from Dollars into another
currency, each of the Issuer and the Servicer has agreed, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which, in accordance with normal banking procedures, such party could purchase
Dollars with such other currency in the Borough of Manhattan, The City of New
York on the Business Day preceding the day on which final judgment is given.

 

(e)           The obligation of the Servicer in respect of any sum payable by it
to any Person hereunder shall, notwithstanding any judgment or order in a
Judgment Currency, be discharged only to the extent that, on the Business Day
following receipt by such Person of any sum adjudged to be so due in the
Judgment Currency, such Person may in accordance with normal banking procedures
purchase Dollars with the Judgment Currency. If the amount of Dollars so
purchased is less than the sum originally due to such Person in the Judgment
Currency (determined in the manner set forth in Section 6.12(d)), the Servicer
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Person against such loss, and, if the amount of the Dollars so
purchased exceeds the sum originally due to such Person, such Person shall remit
to the Servicer such excess, provided that such Person shall have no obligation
to remit any such excess as long as the Servicer shall have failed to pay such
Person any obligations due and payable to such Person hereunder, in which case
such excess may be applied to such obligations of the Servicer in accordance
with the terms hereof. The foregoing indemnity shall constitute a separate and
independent obligation of the Servicer and shall continue in full force and
effect notwithstanding any such judgment or order as aforesaid.

 

(f)            To the extent that the Servicer may in any jurisdiction claim for
itself or its assets immunity (to the extent such immunity may now or hereafter
exist, whether on the grounds of sovereign immunity or otherwise) from suit,
execution, attachment (whether in aid of execution, before judgment or
otherwise) or other legal process (whether through service or notice or
otherwise), and to the extent that in any such jurisdiction there may be
attributed to itself or its assets such immunity (whether or not claimed), the
Servicer irrevocably agrees with respect to any matter arising under this
Servicing Agreement for the benefit of the Issuer not to claim, and irrevocably
waives, such immunity to the full extent permitted by the laws of such
jurisdiction.

 

17

--------------------------------------------------------------------------------



 

Section 6.13          Termination.  Except as otherwise expressly provided
herein, this Servicing Agreement shall terminate on the earlier of (a) with
respect to the Servicer, the date of the earlier of (i) a Servicer Termination
Event whereby such Servicer is replaced by the Issuer as replacement Servicer
pursuant to the terms of this Servicing Agreement and (ii) written agreement of
the Issuer to the resignation of the Servicer and written acceptance of a
successor servicer of the obligations under this Servicing Agreement in
accordance with the terms and conditions hereof and (b) with respect to this
Servicing Agreement, the date on which the Notes have been repaid, redeemed,
repurchased or defeased and the Indenture has been satisfied and discharged.

 

Section 6.14          Limited Recourse.  The Servicer accepts that the
enforceability against the Issuer of any obligations of the Issuer hereunder
shall be limited to the Collateral and the Issuer Pledged Collateral.  Once all
such Collateral and Issuer Pledged Collateral has been realized upon and such
Collateral and Issuer Pledged Collateral has been applied in accordance with
Article III of the Indenture, any outstanding obligations of the Issuer to the
Servicer hereunder shall be extinguished.  The Servicer further agrees that it
shall take no action against any employee, director, manager, officer or
administrator of the Issuer in relation to this Servicing Agreement; provided,
that nothing herein shall limit the Issuer (or its permitted successors or
assigns) from pursuing claims, if any, against any such Person; provided,
further, that the foregoing shall not in any way limit, impair or otherwise
affect any rights of the Servicer to proceed against any employee, director,
manager, officer or administrator of the Issuer (a) for intentional and willful
fraud or intentional and willful misrepresentations on the part of or by such
employee, director, officer or administrator or (b) for the receipt of any
distributions or payments to which the Servicer or any successor in interest is
entitled, other than distributions expressly permitted pursuant to the other
Transaction Documents.

 

Section 6.15          Table of Contents and Headings.  The Table of Contents and
headings of the Articles and Sections of this Servicing Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

 

Section 6.16          Distribution Reports.  Each party hereto acknowledges and
agrees that the Trustee may effect delivery of any Distribution Report
(including the materials accompanying such Distribution Report) by making such
Distribution Report and accompanying materials available by posting such
Distribution Report and accompanying materials on Debt Domain or a substantially
similar electronic transmission system.  Subject to the conditions set forth in
the proviso in the preceding sentence, nothing in this Section 6.16 shall
prejudice the right of the Trustee to make such Distribution Report and
accompanying materials available in any other manner specified in the
Transaction Documents.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Servicing Agreement as
of the day and year first written above.

 

 

 

 

TRIPLE ROYALTY SUB LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brett A. Grimaud

 

 

 

Name:

Brett A. Grimaud

 

 

 

Title:

Vice President and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

 

THERAVANCE BIOPHARMA R&D, INC., as Servicer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brett A. Grimaud

 

 

 

Name:

Brett A. Grimaud

 

 

 

Title:

Assistant Secretary, Vice President and Assistant General Counsel

 

TRIPLE ROYALTY SUB LLC

Servicing Agreement

 

--------------------------------------------------------------------------------